Order entered September 19, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00253-CV

                   IN THE INTEREST OF B.J.W., A MINOR CHILD

                     On Appeal from the 303rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-10-22240

                                         ORDER
       Before the Court is appellant’s September 15, 2017 second motion for extension of time

to file appellant’s brief. We GRANT the motion and ORDER the brief be filed no later than

October 16, 2017. We caution appellant that further requests for extension of time will be

disfavored.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE